Citation Nr: 1023141	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative disc disease of the 
lumbosacral spine with fusion of L5-S1.

2.  Entitlement to an initial compensable evaluation for 
right hand osteoarthritis.

3.  Entitlement to service connection for a bilateral wrist 
disability, to include carpal tunnel syndrome, on a direct 
basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to 
November 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  [Due to a change in the 
location of the Veteran's residence, the RO in St. Paul, 
Minnesota now has jurisdiction of his appeal.]  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the issues on appeal.  The Board notes that in August 2009, 
the Veteran was afforded a VA orthopedic examination for the 
hand, spine and joints.  The examiner noted range of motion 
findings for the low back and right hand; however, the 
examiner failed to provide a discussion as to whether, and to 
what extent, the Veteran's low back and right hand 
disabilities exhibited weakened movement, excess 
fatiguability, or incoordination, as required by diagnostic 
codes predicated on limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995); see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009). 

On examination, the Veteran reported chronic pain with mild 
throbbing in the lower back and fatiguability.  Range of 
motion findings showed flection to 75 degrees, extension to 
20 degrees, left and right lateral rotation to 30 degrees and 
left and right lateral flexion to 30 degrees.  However, the 
examiner did not determine whether, and to what extent, the 
Veteran's pain limited motion or function.  Specifically, the 
examiner stated that additional functional impairment due to 
pain, repetitive use, fatigue, weakness, lack of endurance or 
incoordination could not be specified as degrees of lost 
motion without resorting to mere speculation.  

With regard to the right hand, the examiner noted range of 
motion findings and stated that after three repetitive 
motions, there was no further loss of motion.  However, the 
examiner did not discuss exhibited weakened movement, excess 
fatiguability, or incoordination.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Additionally, the Board finds that further development with 
regard to the Veteran's bilateral wrist condition is 
warranted.  In this regard, VA examination reports from April 
2006 and August 2009 do not provide a complete discussion of 
the Veteran's bilateral wrist disability.  The reports show 
range of motion findings with normal X-ray findings and 
indicate no diagnosis of carpal tunnel syndrome, but the 
reports do not include a discussion of the Veteran's complete 
disability to include symptoms of both wrists.  Specifically, 
the examination reports do not offer a diagnosis.  [The April 
2006 report simply states that there is no evidence of carpal 
tunnel syndrome.]  Additionally, the reports offer no 
explanation of a possible connection to the Veteran's 
service-connected bilateral hand arthritis despite his report 
that the pain in his hands seems to coincide with pain in his 
wrists.  Indeed, neither VA examiner provided an opinion 
regarding the nature or etiology of the Veteran's bilateral 
wrist condition.  Thus, the Board finds additional 
development is necessary to determine whether the Veteran's 
bilateral wrist condition is related to service or a service-
connected disorder.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notification letter pertaining to the 
issue of entitlement to service connection 
for a bilateral wrist disability, asserted 
to be secondary to a service-connected 
disability.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected degenerative disc 
disease of the lumbosacral spine with 
fusion at L5-S1, the nature and extent of 
the service-connected osteoarthritis of 
the right hand, and the nature, extent, 
and etiology of any bilateral wrist 
disability shown on evaluation.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

All pertinent pathology associated with 
the service-connected low back and right 
hand disabilities and with the bilateral 
wrist condition should be noted in the 
examination report.  With regard to the 
low back disorder in particular, the 
examiner should discuss any associated 
limitation motion, muscle spasm, guarding 
(severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis), ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  

The examiner should also discuss whether 
the Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.

With respect to the osteoarthritis of the 
right hand, the examiner should provide 
the ranges of motion of the digits of the 
Veteran's right hand.  Also, the examiner 
should discuss whether the Veteran's right 
hand disability exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right hand repeatedly over a period of 
time.

Also, the examiner should address the 
impact of the service-connected 
degenerative disc disease of the 
lumbosacral spine with fusion at L5-S1 and 
the service-connected osteoarthritis of 
the right hand on the Veteran's 
occupational functioning (regardless of 
his age).  

In addition, the examiner should 
specifically state whether a diagnosis of 
a wrist disability is warranted.  For any 
such wrist disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service, is 
otherwise related to active duty, or was 
caused or aggravated (permanently worsened 
beyond normal progression) by the 
service-connected osteoarthritis of both 
hands.  

A complete rationale for all opinions 
expressed must be provided.

3.  Then, readjudicate the issues of 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
degenerative disc disease of the 
lumbosacral spine with fusion at L5-S1; 
entitlement to a compensable rating for 
the service-connected osteoarthritis of 
the right hand; and entitlement to service 
connection for a bilateral wrist 
disability, to include bilateral carpal 
tunnel syndrome, on a direct basis and as 
secondary to a service-connected 
disability.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


